Citation Nr: 1010543	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for a generalized anxiety 
disorder/depression, claimed as schizophrenia.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1951 to July 1952.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.    


FINDINGS OF FACT

1.	The medical evidence of record indicates that the Veteran 
has been diagnosed with generalized anxiety disorder and 
depression.  

2.	The evidence of record preponderates against the Veteran's 
claim that his psychiatric disorders relate to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for a psychiatric 
disorder.  In the interest of clarity, the Board will 
initially discuss whether his claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004, March 2006, and June 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
Veteran of the elements that comprise his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  And VA provided notification to the 
Veteran prior to the initial adjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with notice on disability 
evaluations and effective dates until March 2006, after the 
initial adjudication here.  See Dingess/Hartman, Mayfield, 
both  supra.  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other -grounds, 
444 F.3d 1328.  Following full and proper notice, VA, in 
accordance with Mayfield, readjudicated the Veteran's claim 
in subsequent Supplemental Statements of the Case.  As such, 
the Veteran has not been negatively affected by the untimely 
notice here.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the Veteran with medical 
evaluation for his claims, to include a VA compensation 
examination and opinion, and an opinion from an independent 
medical expert (IME) dated in November 2009.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

Since his active service which ended in 1952, the Veteran has 
been diagnosed with several psychiatric disorders to include 
schizophrenia, anxiety, nervousness, depression, paranoia, 
and delusional and psychotic disorders.  The Veteran has 
repeatedly maintained that his psychiatric disorders are 
related to service and should therefore be service connected.    

The RO originally denied the Veteran's service connection 
claim for a psychiatric disorder in a June 1967 rating 
decision.  In subsequent decisions - from 1975 to 1990 - the 
RO denied claims to reopen the service connection claim for a 
psychiatric disorder.  See 38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2009).  In January 1977, September 1986, 
and October 1988, moreover, the Board denied claims to reopen 
the service connection claim for a psychiatric disorder.  See 
38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2009).       

In July 2004, the Veteran filed another claim to reopen his 
service connection claim for a psychiatric disorder.  In 
December 2004, the RO again denied his claim, which the 
Veteran appealed to the Board.  In July 2008, the Board 
disagreed with the RO's decision, and thereby granted the 
Veteran's claim to reopen.  The Board then remanded this 
matter for additional medical inquiry into the Veteran's 
claim.  The case is again before the Board.    

	Law and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as psychoses, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).


	Analysis 

In this matter, the medical evidence of record does not 
indicate that the Veteran has several of the disorders he has 
been diagnosed with over the many years since his discharge 
from service.  In a December 2008 VA compensation examination 
report of record, diagnoses of schizophrenia, paranoia, and 
delusional and psychotic disorders are not noted.  But this 
examiner did note diagnoses of anxiety disorder and 
depressive disorder.  Moreover, in the November 2009 IME 
opinion of record, the examiner indicated review and analysis 
of the Veteran's claims file, and rendered diagnoses of 
generalized anxiety disorder and depression NOS.  As such, 
the evidence of record shows that the Veteran has current 
psychiatric disorders.  See Pond, supra.  

The record also indicates that the Veteran may have 
experienced a mental health disorder during service.  A June 
1952 psychiatric evaluation report, from a military 
physician, described the Veteran's personality as 
"schizoid", and recommended his discharge from service.  A 
June 1952 report of proceedings by a Board of Officers, which 
details the Veteran's in-service complaints of 
"nervousness", concluded that the Veteran's inaptitude for 
military service warranted discharge from service.  And four 
lay statements of record, from a fellow service member, note 
the Veteran's nervousness during service.  See Pond, supra.  

As to the issue of whether the Veteran's current disorders 
relate to his service, the Board finds that the evidence of 
record preponderates against the Veteran's claim to service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The Board recognizes that certain evidence of record tends to 
favor the Veteran's claim.  First, although the IME 
essentially found that the Veteran did not have a psychiatric 
disorder during service (see below), a mental health 
professional nevertheless diagnosed the Veteran with a mental 
health disorder during service.  Moreover, the Veteran was 
ultimately discharged from service due to his inability to 
adapt to military life.  Second, the Veteran himself has 
stated repeatedly that he has experienced a psychiatric 
disorder since service.  His statements are supported by a 
former fellow service member.  Third, private and VA medical 
evidence dated from the 1960s to the 2000s note treatment for 
mental health disorders.  And fourth, certain medical 
evidence of record addressing the issue of causation tends to 
support the Veteran.  The Veteran's treating VA physician 
stated, in a March 2006 letter, that the Veteran developed a 
psychiatric disorder while on active duty in Germany.  The 
December 2008 VA examiner stated, moreover, "[i]t is 
possible that the mental health problem[s] in service which 
were significant enough to result in him being discharged 
were related to the mental health issues he had" following 
service.  The examiner further stated, "it appears that it 
is possible that his service related disability is related to 
his [ongoing] mental health problem."  She then stated that 
she could not answer the issue of medical nexus "more 
definitively[,]" and that to do so would involve "mere 
speculation[.]"  

The Board must also recognize that there are significant 
weaknesses with this evidence.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  

As for the lay evidence from the Veteran and his former 
fellow service member, the Board notes that lay testimony is 
competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  But the Board must also note here that a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this matter, the issue of whether the 
Veteran's in-service problems relate to his current 
psychiatric problems is essentially medical in nature.  As 
such, the lay statements supporting his claim are of limited 
probative value here.  

As for the favorable comments from the Veteran's treating VA 
physician, the Board notes that the opinion appears to be 
based entirely on history provided by the Veteran.  In fact, 
the physician stated in his letter that, "per history," the 
Veteran's anxiety and depression began in service.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based on 
the recitations of a claimant).  The examiner did not offer a 
rationale in support of the opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion).  And in a subsequent 
treatment note, dated in September 2006, this physician 
stated that the Veteran then had no significant psychiatric 
issues, and was mainly interested in having the physician 
support him with his service connection claim.  The physician 
stated that, contrary to the Veteran's assertions, he was 
likely not compliant with his medications.  And the physician 
stated that the Veteran was "probably not a reliable 
historian[.]"  Based on this evidence, the Board finds the 
physician's March 2006 reiteration of the Veteran's reported 
history to be of limited probative value in determining 
whether his current psychiatric disorders relate to service 
that ended in 1952.  See Evans, supra.  

As for the December 2008 VA examination report, the Board 
finds the statement therein to be of limited probative value 
on the central issue in this matter.  The examiner's comments 
do not address the issue of probability - i.e., whether it is 
likely or unlikely that the Veteran's psychiatric disorders 
relate to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Rather, the examiner merely addressed the issue of 
possibility.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Such speculative statements cannot be regarded as evidence of 
a medical nexus between the current disorders and service 
that ended in 1952.  See 38 C.F.R. § 3.303.  

In sum, the evidence that tends to favor the Veteran's claim 
is actually not persuasive at all.  Neither medical opinion 
states that the Veteran's current psychiatric problems 
probably relate to his in-service problems.  One merely cites 
the Veteran's history, while the other merely speculates that 
such a nexus is possible.  And the Veteran and his fellow lay 
witness are not competent to comment on what is essentially a 
medical question in this matter - i.e., do the Veteran's 
current anxiety and depression disorders relate to service 
that ended in 1952.  

By contrast, the Board finds the November 2009 IME opinion to 
be of probative value.  See Evans, supra.  This examiner 
indicated review of the claims file.  See Reonal, supra.  
This examiner stated clearly that, in his professional 
opinion as a psychiatrist, the Veteran's anxiety and 
depression "cannot be attributed to his military 
service[.]"  And this examiner supported his clear opinion 
with a rationale.  See Bloom, supra.  Specifically, the IME 
stated that the service treatment records indicate that the 
Veteran's difficulty stemmed from his "inability to learn or 
adapt to his military duties."  The IME found this inability 
attributable to "personality characteristics rather than an 
underlying psychiatric or medical disorder."  Based on this 
thorough opinion, the Board finds that the preponderance of 
the evidence indicates no medical nexus between the Veteran's 
current disabilities and his in-service difficulties.  See 
Pond, supra.  

The Board notes that it has also considered whether a finding 
of presumptive service connection would be warranted here for 
psychosis.  See 38 C.F.R. §§ 3.307, 3.309.  But the Board 
finds service connection on such a basis unwarranted here.  
First, the Veteran is not currently diagnosed with a 
psychosis.  Rather, he is diagnosed with anxiety and 
depression.  Second, as the IME reported, it is "highly 
unlikely" that the Veteran ever had a psychosis such as 
schizophrenia.  In support of this finding, the IME 
attributed the earlier diagnoses of record of schizophrenia 
to "the changing diagnostic terminology that has been used 
over ... 56 years" and to the fact that the Veteran was 
"drinking heavily" at the time of any references to 
schizophrenia.  The IME noted that VA treatment records dated 
from 2003 to 2008 have diagnosed the Veteran with anxiety and 
depression, as did the December 2008 VA compensation 
examiner.  And the IME noted that, in the 2000s, the Veteran 
"was not receiving any medication treatment for psychosis, 
thus making a diagnosis of schizophrenia highly unlikely."  
As such, a finding of presumptive service connection would 
not be warranted here either.  

In sum, the medical evidence of record demonstrates that the 
Veteran currently has an anxiety disorder and a depression 
disorder.  But the evidence preponderates against his claim 
that his disorders relate to his service, or that he had a 
psychosis during service or within his first year of 
discharge from service.  These findings, clearly articulated 
in the November 2009 IME opinion of record, are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


